Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 6 -21 are currently pending and examined below.

Response to amendment
This is a Non-Final Office action in response to applicant's remarks/arguments filed on 09/20/2022.
   Status of the claims:
Claims 1, 6-10, 13, and 19 have been amended.
Claims 3-5 have been canceled.
The objections to the specification and to claim 7 have been withdrawn.
Applicant’s arguments, see Remarks pages 7-9, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1-7, 9-12, 14-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of David U Fluckiger (US 20100182587 A1) necessitated by the claim amendment.
The amendment overcomes the prior art rejections of claims 8 and 13 under 35 U.S.C 103 due to claim dependency. See below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2. 6-7, 9-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20190129008 A1)1 in view of David U Fluckiger (US 20100182587 A1).
Regarding claim 1, Lin teaches a time-of-flight apparatus comprising: 
a transmitter including a laser for providing a laser pulse and an optical phased array coupled to the laser for receiving the laser pulse and providing a plurality of beams which fan out from the optical phased array (Fig. 2, laser 12, OPA 25, para [19]: lines 1-6 and para [20]. See also, fig. 1); 
a receiver including a photodetector array coupled to the optical receiving unit and comprising a plurality of photodetectors, wherein at least one particular photodetector of the photodetector array is disposed for receiving scattered light from each particular beam of the plurality of beams (Fig. 2, receiver 21, photodetectors 24, para [21]. See also, para [31-[32]: lines 1-5).
wherein: the plurality of beams is shaped as a fan of beams extending generally radially outwardly from the optical phased array (Fig. 2 shows a beam fan extending radially outwardly. See also, fig. 3 and para [16]); 
the optical phase array is configured for steering the fan of beams (Para [15], [17], [19]); 
Lin fails to teach but Fluckiger teaches an optical receiving unit for receiving scattered light from the plurality of beams (Fig. 2, Lens 34, para [17]).
wherein:  at least one particular photodetector of the photodetector array is disposed for receiving scattered light from each particular beam of the fan of beams while the fan of beams is steered by the optical phased array (Para [19],)
It would have been obvious to modify Lin’s Lidar system, in view of Fluckiger, to include the optical system 21 and detector 36 so that the Lidar system can be used to converge (focus) the reflected lights through detectors and also to improve the accuracy of scattered light detection. 
Regarding claim 2, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim 1, wherein the optical phased array is configured for steering the plurality of beams (Lin, para [24]: lines 1-9 and para [17]).
Regarding claim 6, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim [[3]] 1, wherein the fan of beams is one-dimensional and wherein the photodetector array is one dimensional. (Lin, Fig. 2. See also, para [21]: lines 1-7).
Regarding claim 7 Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim [[3]] 1, wherein the fan of beams is two-dimensional and wherein the photodetector array is one two dimensional. (Lin, Fig. 2, para [21]: lines 1-7 and para [1], U.S. Provisional Application Ser. No. 62/490,501, entitled, “Two-Dimensional Scanning High-Resolution Solid-State LIDAR System Based on Optical Phased Array and Photodetector Array Using Multiple Grating Lobes”, filed Apr. 26, 2017). 
Regarding claim 9, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim [[3]] 1, wherein the optical phased array is configured for varying a pointing angle of the fan of beams in a single plane. (Lin, Fig. 1, para [16] shows a 1D planar beam forming and steering optical phased array chip).
Regarding claim 10, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim [[3]] 1, wherein the optical phased array is configured for varying a pointing angle of the fan of beams in two mutually perpendicular planes. (Lin, Fig. 2 shows different laser beams are steered in at least one scanning plan at different angle in the vertical direction. It would have been obvious there are multiples scanning plans in the vertical direction).
Regarding claim 11, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim 1, wherein the optical receiving unit comprises a lens (Fluckiger, Fig. 2, lens 34).
Regarding claim 14, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim 1, wherein the optical phased array comprises a thinned optical phase array (Lin, Fig.1, para [16]- [17]).
Regarding claim 15, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim 1, wherein the optical phased array comprises an integrated photonic chip including an array of emitters and an array of tunable phase elements, wherein each tunable phase element is coupled to a particular one of the emitters (Lin, Fig. 3, para [24]. See also, fig.1 para [17]).
Regarding claim 16, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim 1 further comprising a controller coupled to the transmitter and configured to:  4PATENT Atty. Dkt. No. 85273631 USO2 cause the laser to transmit the laser pulse; and cause the optical phased array to steer the fan of beams through a predetermined pointing angle range (Lin, Fig. 3, controller 35, para [22] and [24]).
Regarding claim 17, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim 16, wherein the controller is configured to receive signals from individual photodetectors of the photodetector array, wherein the signals correspond to the scattered light from each particular beam of the fan of beams (Lin, para [25]).
Regarding claim 18, Lin, as modified in view of Fluckiger, teaches the time-of-flight apparatus of claim 17, wherein the controller is further configured to determine, from the corresponding signals, arrival times of the scattered light from each particular one of the beams (Lin, para [23]).

Claims 8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20190129008 A1)1 in view of David U Fluckiger (US 20100182587 A1) and Barclay J. Tullis (US 6563101 B1).
Regarding claim 8, Lin, as modified in view of Fluckiger, fails to teach but Tullis teaches the time-of-flight apparatus of claim 7, wherein the photodetector array has a varying pitch of photodetectors corresponding to the fan of beams, the position of the detectors being varied with distance from the center of the photodetector array such that the photodetectors form a pincushion pattern. (Figs. 5 and 6 shows a photodetector array with varying pitch, col 7: line 62 to col 8: line 18. See also, col 2: line 66 to col 3: line 9 and col 12: lines 1-3).
It would have been obvious to combine Lin’s Lidar system with Tullis because it does no more than predictable results of reducing distortions in images, blind spots detection and determining more accurately the relative position between the vehicle and the object (reduce errors).
Regarding claim 12, Lin, as modified in view of Fluckiger, fails to teach but Tullis teaches the time-of-flight apparatus of claim 1, wherein the optical receiving unit comprises a plurality of lenses optically coupled to the photodetector array (col 9: lines 12-14 and col 1: lines 41-42).
It would have been obvious to combine Lin’s Lidar system, in view of Tullis, to include the optical system 21 that has lenses so that the Lidar system can be used to converge (focus) the reflected lights through detectors/ a specific detector.
Regarding claim 13, Lin, as modified in view of Fluckiger, fails to teach but Tullis teaches the time-of-flight apparatus of claim 6, wherein the photodetector array has a varying pitch of the photodetectors to match the fan of beams, the position of the detectors being varied with distance from the center of the photodetector array such that the photodetectors form a pincushion pattern. (Figs. 5 and 6 shows a photodetector array with varying pitch, col 7: line 62 to col 8: line 18. See also, col 2: line 66 to col 3: line 9 and col 12: lines 1-3).
It would have been obvious to combine Lin’s Lidar system with Tullis because it does no more than predictable results of reducing distortions in images, blind spots detection and determining more accurately the relative position between the vehicle and the object (reduce errors).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20190129008 A1)1 in view of Barclay J. Tullis (US 6563101 B1).
Regarding claim 19, Lin teaches a method for time-of-flight ranging comprising: 
providing a laser pulse to an optical phased array to provide a plurality of beams which fan out from the optical phased array (Fig. 2, laser 12, OPA 25, para [19]: lines 1-6 and para [20]. See also, fig. 1); and 
receiving scattered light from the plurality of beams by a photodetector array comprising a plurality of photodetectors, wherein at least one particular photodetector of the photodetector array is disposed for receiving scattered light from each particular beam of the plurality of beams (Fig. 2, receiver 21, photodetectors 24, para [21]. See also, para [31]-[32]: lines 1-5). 
Lin fails to teach but Tullis teaches the position of the detectors being varied with distance from the center of the photodetector array such that the photodetectors form a pincushion pattern. (Figs. 5 and 6 shows a photodetector array with varying pitch, col 7: line 62 to col 8: line 18. See also, col 2: line 66 to col 3: line 9 and col 12: lines 1-3).
It would have been obvious to combine Lin’s Lidar system with Tullis because it does no more than predictable results of reducing distortions in images, blind spots detection and determining more accurately the relative position between the vehicle and the object (reduce errors).
Regarding claim 20, Lin, as modified in view of Tullis, teaches the method of claim 19 further comprising: for each photodetector, receiving a detector signal in response to the photodetector receiving the scattered light; and converting arrival times of each detector signal to distance (Lin, para [23]. See also, fig. 4).
Regarding claim 21, Lin, as modified in view of Tullis, teaches the method of claim 20, wherein the plurality of beams is shaped as a fan of beams, the method further comprising steering the fan of beams array (Lin, Fig. 2, para [19] and para [17]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luke D. Ratcliffe can be reached on (571) 272- 3110.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645      
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645